       Case 1:13-cv-07789-LGS Document 1305 Filed 05/30/19 Page 1 of 1




                                                                May 30, 2019


BY ECF

The Honorable Lorna G. Schofield
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

                            Re:    In re Foreign Exchange Benchmark Rates Antitrust
                                   Litigation, 1:13-cv-07789-LGS

Dear Judge Schofield:

       I have appeared as counsel for Citigroup Inc., Citibank, N.A., Citicorp, and
Citigroup Global Markets Inc. (collectively, “Citi”) in the above-captioned matter. As of
May 31, 2019, I will no longer be an attorney at the law firm Covington & Burling LLP.
Pursuant to Local Civil Rule 1.4, I respectfully request an order removing my individual
appearance from the docket and from the ECF distribution list for this action.

        My departure will not affect any pending deadlines, nor will it occasion any delay
in this matter. Citi has already settled this matter, and the Court granted final approval to
that settlement on August 6, 2018. Covington & Burling LLP has already appeared in this
action and will continue to represent the interests of Citi in this action. There is no
retaining or charging lien being asserted.

                                          Respectfully submitted,

                                          s/ Thomas A. Isaacson

                                          Thomas A. Isaacson

cc:    Counsel of Record (via ECF)
